106 F.3d 422
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joseph F. DeQUARTO, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 95-3807.
United States Court of Appeals, Federal Circuit.
April 02, 1996.

1
68 M.S.P.R. 475.


2
DISMISSED.

ON MOTION
ORDER

3
Upon consideration of the unopposed motion of counsel for Joseph F. DeQuarto, John Middlemass, Esq., to withdraw from representation and the unopposed motion of DeQuarto to dismiss his appeal,

IT IS ORDERED THAT:

4
(1) The motion of counsel to withdraw is granted.


5
(2) DeQuarto's motion to dismiss is granted.


6
(3) Each side shall bear its own costs.